Exhibit 10.47

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of February 22, 2019
by and between James L. Janik, an individual (“Executive”), and Douglas
Dynamics, L.L.C., a Delaware limited liability company (the “Company”).

1.         Employment by the Company.

(a)        Full Time and Best Efforts.  Subject to the terms set forth herein,
the Company and Douglas Dynamics, Inc., a Delaware corporation and parent entity
of the Company (“Douglas”), respectively, agree to employ Executive as their
Executive Chairman and in such other executive capacities as may be reasonably
requested from time to time by the Company’s or Douglas’ Board of Directors (the
“Board”) or a duly authorized committee thereof, and Executive hereby accepts
such employment.  Executive shall render such other services for each of the
Company and corporations that control, are controlled by or are under common
control with the Company, as the case may be, and to successor entities and
assignees of the Company, as the case may be (the “Affiliates”) as the Company
or the Board, as the case may be, may from time to time reasonably request and
shall be consistent with the duties Executive is to perform for the Company and
its Affiliates and with Executive’s experience.  During the term of his
employment with the Company and its Affiliates, Executive will devote his full
business time and use his best efforts to advance the business and welfare of
the Company and its Affiliates, and will not engage in any other employment or
business activities for any direct or indirect remuneration that would be
directly harmful or detrimental to, or that may compete with, the business and
affairs of the Company or its Affiliates, or that would interfere with his
duties hereunder.  Notwithstanding the foregoing, subject to any conflict of
interest policies of the Company and/or Douglas and so long as the following do
not interfere with the performance of Executive’s duties hereunder in any
material respect, Executive may serve on the board of directors of other
companies.

(b)        Duties.  Executive shall serve in an executive capacity and shall
perform such duties as are customarily associated with his position, consistent
with the bylaws or operating agreement of the Company and its Affiliates, as the
case may be, and as reasonably required by the Board.

(c)        Company Policies.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company and its Affiliates, including but not limited to those relating to
protection of confidential information and assignment of inventions, except that
when the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement shall
control.

2.         Compensation and Benefits.

(a)        Base Salary.  Executive shall receive for services to be rendered
hereunder a salary at the rate of $400,000.00 per year payable at least as
frequently as monthly and subject to payroll deductions as may be necessary or
customary in respect of the Company’s salaried employees (the “Base
Salary”).  The Base Salary will be reviewed by and shall be subject to increase
(but not decrease) at the sole discretion of the Board each year during the term
of this Agreement.





--------------------------------------------------------------------------------

 



(b)        Participation in Benefit Plans; Vacation.  During the term hereof,
Executive shall be entitled to participate in any group insurance,
hospitalization, medical, dental, health, accident, disability or similar plan
or program of the Company now existing or established hereafter to the extent
that he is eligible under the general provisions thereof.  The Company may, in
its sole discretion and from time to time, amend, eliminate or establish
additional benefit programs as it deems appropriate.  Executive shall also
participate in all fringe benefits, including without limitation annual vacation
time, offered by the Company to any of its executives at such Executive’s level.
Notwithstanding anything otherwise provided under this Agreement, nothing
contained herein shall obligate the Company or its Affiliates to continue or
maintain any particular benefit plan or program on an ongoing basis.

3.         Bonus.

(a)        Performance-Based Bonus.  Executive shall be eligible for
performance-based bonuses awarded on an annual calendar year basis provided the
Company achieves financial objectives established by the Company’s management
and approved by the Board for such calendar year.  Executive shall be provided
the opportunity to earn up to an additional $300,000.00 maximum in
performance-based bonus compensation in any calendar year.  Performance-based
bonuses that are earned with respect to any calendar year will be payable no
later than March 15 of the following calendar year.  Notwithstanding anything
herein to the contrary, in the event the Company does not achieve the financial
objectives approved by the Board for any calendar year, Executive will only be
entitled to receive a performance-based bonus pursuant to this Section 3(a) for
such calendar year if the Board, in its sole and absolute discretion, elects to
pay such a bonus to Executive.

(b)        If Executive resigns before the last day of a calendar year (other
than for a Material Breach (as hereinafter defined)) or is discharged by the
Company for Cause before the last day of such calendar year, Executive will not
be entitled to receive a performance-based bonus pursuant to Section 3(a) for
such calendar year.  If Executive’s employment terminates prior to the last day
of a calendar year for any other reason, Executive shall be entitled to receive
a pro rata part of the performance-based bonus for such calendar year pursuant
to Section 3(a).  Such pro rata part shall equal the total performance-based
bonus that would have been payable had Executive remained employed for all of
such calendar year multiplied by a fraction, the numerator of which is the
number of days elapsing in such calendar year through the date Executive’s
employment terminates and the denominator of which is 365.

4.         Reasonable Business Expenses and Support.  Executive shall be
reimbursed for documented and reasonable business expenses in connection with
the performance of his duties hereunder, including appropriate professional fees
and dues.  Executive shall be furnished reasonable office space, assistance,
including an administrative assistant and facilities.

5.         Termination of Employment.  The date on which Executive’s employment
by the Company ceases, under any of the following circumstances, shall be
defined herein as the “Termination Date.”

(a)        Termination for Cause.

(i)         Termination; Payment of Accrued Salary and Vacation.  The Board may
terminate Executive’s employment with the Company at any time for Cause,



2

--------------------------------------------------------------------------------

 



immediately upon notice to Executive of the circumstances leading to such
termination for Cause.  In the event that Executive’s employment is terminated
for Cause, Executive shall receive payment for all accrued salary and vacation
time through the Termination Date, which in this event shall be the date upon
which notice of termination is given.  The Company and its Affiliates shall have
no further obligation to pay severance of any kind whether under this Agreement
or otherwise.

(ii)        Definition of Cause.  “Cause” means the occurrence or existence of
any of the following with respect to Executive, as determined in good faith by a
majority of the disinterested directors of the Board:  (a) a material breach by
Executive of any of his material obligations hereunder which remains uncured
after the lapse of 30 days following the date that the Company and/or Douglas
has given Executive written notice thereof; (b) a material breach by Executive
of his duty not to engage in any transaction that represents, directly or
indirectly, self-dealing with the Company or any of its Affiliates which has not
been approved by a majority of the disinterested directors of the Board, if in
any such case such material breach remains uncured after the lapse of 30 days
following the date that the Company and/or Douglas has given Executive written
notice thereof; (c) the repeated material breach by Executive of any material
duty referred to in clause (a) or (b) above as to which at least two (2) written
notices have been given pursuant to such clause (a) or (b); (d) any act of
misappropriation, embezzlement, intentional fraud or similar conduct involving
the Company or any of its Affiliates; (e) the conviction or the plea of nolo
contendere or the equivalent in respect of a felony involving moral turpitude;
(f) intentional infliction of any damage of a material nature to any property of
the Company or any of its Affiliates; or (g) the repeated non-prescription abuse
of any controlled substance or the repeated abuse of alcohol or any other
non-controlled substance which, in any case described in this clause, the Board
reasonably determines renders Executive unfit to serve in his capacity as an
officer or employee of the Company or any of its Affiliates.

(b)        Termination by Executive.

(i)         Executive shall have the right, at his election, to terminate his
employment with the Company and its Affiliates, as applicable, by written notice
to the Company to that effect if (A) the Company shall have failed to perform a
material condition or covenant of this Agreement (“Material Breach”); provided,
however, that termination for Material Breach will not be effective until
Executive shall have given written notice specifying the claimed breach and,
provided such breach is curable, Company fails to correct the claimed breach
within thirty (30) days after the receipt of the applicable notice (but within
ten (10) days if the failure to perform is a failure to pay monies when due
under the terms of this Agreement), (B) the Company repeatedly commit a Material
Breach as to which at least two (2) written notices have been given pursuant to
this Section 5(b)(i) or (C) the Company relocates Executive’s principal place of
performance to outside the Milwaukee, Wisconsin metropolitan area without his
prior written consent.  If Executive terminates his employment with the Company
and its Affiliates pursuant to this Section 5(b)(i), then Executive shall be
entitled to receive the benefits provided in Section 5(d)(i) or (ii) hereof.

(ii)        Executive shall have the right, at his election, to terminate his
employment with the Company and its Affiliates for reason other than a Material
Breach by sixty (60) days’ prior written notice to that effect.  In the event of
termination by Executive pursuant to this Section 5(b)(ii), the Company and its
Affiliates shall have no termination payment requirements except that Executive
shall receive the accrued portion of any salary



3

--------------------------------------------------------------------------------

 



and vacation hereunder through the Termination Date, less requisite withholdings
for tax and social security purposes.

(c)        Termination Upon Disability.  The Company and/or the Board may
terminate Executive’s employment in the event Executive suffers a disability
that renders Executive unable to perform the essential functions of his
position, even with reasonable accommodation, for sixty (60) consecutive days or
for ninety (90) days within any one hundred eighty (180) day period.  After the
Termination Date, which in this event shall be the date upon which notice of
termination is given, no further compensation will be payable under this
Agreement except that Executive shall receive the accrued portion of any salary
and vacation hereunder through the Termination Date, less requisite withholdings
for tax and social security purposes.

(d)        Termination by Company and/or Board Without Cause; Termination by
Executive Pursuant to Section 5(b)(i).  The Company and/or the Board may
terminate Executive’s employment at any time for other than Cause or disability,
pursuant to the following termination payment requirements and upon not less
than sixty (60) days’ prior written notice to that effect.

(i)         Termination Payments.  In the event that Executive’s employment is
terminated by the Company and/or the Board without Cause or by Executive
pursuant to Section 5(b)(i) hereof, the Company shall pay Executive as severance
an amount equal to twenty-four (24) months of his then Base Salary.  Such
remuneration shall be paid, less requisite withholdings for tax and social
security purposes, (A) in the case of Base Salary, over such term in monthly pro
rata payments commencing as of the Termination Date and (B) in the case of the
accrued portion of any vacation, promptly after such Termination Date in
conformity with applicable law.

(ii)        The Company shall not be obligated to pay any termination payments
under this Section 5(d) if Executive breaches in any material way the provisions
of the Confidentiality Agreement (as defined below).

(e)        Benefits Upon Termination.  All benefits provided under Section 2(b)
shall be extended, at Executive’s election and cost (such cost to Executive to
be in the same amount as the cost for providing such benefits to existing
employees), to the extent permitted by the Company’s insurance policies and
benefit plans, for one year after Executive’s Termination Date, except (a) as
required by law (e.g., COBRA health insurance continuation election) or (b) in
the event of a termination described in Section 5(a).

(f)        Termination Upon Death.  If Executive dies while actively employed by
the Company during the course of this Agreement, the Company shall (i) continue
coverage of Executive’s dependents (if any) under all benefit plans or programs
of the type listed above in Section 2(b) herein for a period of six (6) months,
and (ii) pay to Executive’s estate the accrued portion of any salary and
vacation through the Termination Date, less requisite withholdings for tax and
social security purposes.

(g)        Termination Upon Retirement.

(i)         Executive shall provide notice to the Company and Board of his
retirement not less than one hundred and twenty (120) days prior to the
effective date of Executive’s retirement as set forth in such notice (the
“Retirement Notice”).  In the event



4

--------------------------------------------------------------------------------

 



that Executive’s employment is terminated by Executive’s retirement, the
Termination Date shall be the effective date of Executive’s retirement as set
forth in the Retirement Notice.  After the Termination Date, no further
compensation will be payable under this Agreement except that Executive shall
receive (1) the accrued portion of any salary and vacation hereunder through the
Termination Date and (2) a pro rata portion of the performance-based bonus for
the calendar year in which the Termination Date occurs, equal to the total
performance-based bonus that would have been payable had Executive remained
employed for all of such calendar year multiplied by a fraction, the numerator
of which is the number of days elapsing in such calendar year through the date
Executive’s employment terminates and the denominator of which is 365, payable
in the calendar year following the performance period less, in the case of both
(1) and (2), requisite withholdings for tax and social security purposes.

(ii)        For the avoidance of doubt, the date that Executive ceases to serve
as a director of the Company shall be deemed the Termination Date of Executive’s
employment due to retirement pursuant to Section 5(g)(i).  If Executive’s
retirement under this Section 5(g) is triggered by his ceasing to serve as a
director of the Company pursuant to this paragraph, then the notice provisions
of Section 5(g)(i) shall be deemed to have been waived by Executive and the
Company.

(h)        Duty to Mitigate; Termination of Severance Benefits.  Executive
agrees that upon any termination pursuant to either of Section 5(b) or 5(d)
hereof, Executive shall have a duty to mitigate his damages hereunder.  The
Company and Executive further agree that if, at any time following such a
termination but prior to the expiration of the period during which monthly
severance benefits are to be paid by the Company with respect to such
termination, Executive secures employment, such monthly severance benefits shall
not be reduced by the amount of monthly compensation Executive is to receive
from such new employment as long as Executive does not breach in any material
way the provisions of the Confidentiality Agreement; provided,  however, that if
Executive breaches in any material way the provisions of the Confidentiality
Agreement, the Company shall not be obligated to pay any such severance benefits
in accordance with Section 5(d)(ii) above.

(i)         Equity or Long-Term Incentive Awards.  Upon Executive’s termination
pursuant to this Section 5, Executive’s rights (if any) to equity-related awards
or long-term incentive awards that were granted to Executive prior to such
termination shall be governed by the terms of the applicable plan and individual
award or grant agreements related to any such award.  For the avoidance of
doubt, nothing contained in this Agreement shall obligate the Company or its
Affiliates to grant or authorize equity or long-term incentive awards to
Executive.

6.         Confidentiality and Noncompetition Agreement.  Executive and the
Company hereby acknowledge that, Executive and the Company have previously
entered into a separate Confidentiality and Noncompetition Agreement governing
matters related to confidential information, noncompetition, nonsolicitation of
employees and assignment of inventions, among others, in connection with
Executive’s employment with the Company (the “Confidentiality
Agreement”).  Executive and the Company hereby ratify the terms of the
Confidentiality Agreement and hereby agree that, notwithstanding the execution
of this Agreement or the provisions of Section 7(c), the Confidentiality
Agreement shall remain in full force and effect in accordance with the terms and
conditions set forth therein.





5

--------------------------------------------------------------------------------

 



7.         Miscellaneous.

(a)        Notices.  Any notices provided hereunder must be in writing and shall
be deemed effective upon the earlier of two days following personal delivery
(including personal delivery by telecopy or telex), or the fourth day after
mailing by first class mail to the recipient at the address indicated below:

To the Company:

Douglas Dynamics, L.L.C.

7777 North 73rd Street

Milwaukee, Wisconsin 53223

Attention:  Chief Executive Officer

Fax: (414) 354-8448

To Douglas:

Douglas Dynamics, Inc.

7777 North 73rd Street

Milwaukee, Wisconsin 53223

Attention:  Chief Executive Officer

Fax: (414) 354-8448

With copy to:

Foley & Lardner LLP

777 E. Wisconsin Ave.

Milwaukee, Wisconsin 53202

Attention:  Jay O. Rothman

Fax: (414) 297-4900

To Executive:

James L. Janik

27451 N 103rd Street

Scottsdale, AZ 85262-8951

Fax: (     )       -

With a copy to:

Foley & Lardner LLP

7777 E. Wisconsin Ave.

Milwaukee, Wisconsin 53202

Attention:  Jay O. Rothman

Fax: (414) 297-4900

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b)        Severability.  Any provision of this Agreement which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this



6

--------------------------------------------------------------------------------

 



paragraph be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.

(c)        Entire Agreement.  This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.

(d)        Counterparts.  This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.

(e)        Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, the Company and its
Affiliates, and their respective successors and assigns, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the prior written consent of the Company.

(f)        Amendments.  No amendments or other modifications to this Agreement
may be made except by a writing signed by all parties.  No amendment or waiver
of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement.  Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.

(g)        Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the laws of the State
of Delaware without giving effect to principles of conflicts of law.

(h)        Survivorship.  The provisions of this Agreement necessary to carry
out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.

(i)         Waiver.  Except as provided herein, the waiver by either party of
the other party’s prompt and complete performance, or breach or violation, of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach or violation, and the failure by any party hereto to
exercise any right or remedy which it may possess hereunder shall not operate
nor be construed as a bar to the exercise of such right or remedy by such party
upon the occurrence of any subsequent breach or violation.

(j)         Captions.  The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.

(k)        Construction.  The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both



7

--------------------------------------------------------------------------------

 



parties participated equally in the drafting of the same, and any rule of
construction that a document shall be construed against the drafting party shall
not be applicable to this Agreement.

8.         Arbitration.

(a)        Any disputes or claims arising out of or concerning Executive’s
employment or termination by the Company and/or the Board, whether arising under
theories of liability or damages based upon contract, tort or statute, shall be
determined exclusively by arbitration before a single arbitrator in accordance
with the employment arbitration rules of the American Arbitration Association
(“AAA”), except as modified by this Agreement.  The arbitrator’s decision shall
be final and binding on all parties.  Judgment upon the award rendered by the
arbitrator may be entered in any court of competent jurisdiction.  In
recognition of the fact that resolution of any disputes or claims in the courts
is rarely timely or cost effective for either party, the Company and Executive
enter this mutual agreement to arbitrate in order to gain the benefits of a
speedy, impartial and cost-effective dispute resolution procedure.

(b)        Any arbitration shall be held in Executive’s place of employment with
the Company.  The arbitrator shall be an attorney with substantial experience in
employment matters, selected by the parties alternately striking names from a
list of five such persons provided by the AAA office located nearest to the
place of employment, following a request by the party seeking arbitration for a
list of five such attorneys with substantial professional experience in
employment matters.  If either party fails to strike names from the list, the
arbitrator shall be selected from the list by the other party.

(c)        Each party shall have the right to take the depositions of a maximum
of three individuals, as deemed appropriate by such party.  Each party shall
also have the right to propound requests for production of documents to any
party and the right to subpoena documents and witnesses for the
arbitration.  Additional discovery may be made only where the arbitrator
selected so orders upon a showing of substantial need.  The arbitrator shall
have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.

(d)        The Company and Executive agree that they will attempt, and they
intend that they and the arbitrator should use their best efforts in that
attempt, to conclude the arbitration proceeding and have a final decision from
the arbitrator within one hundred twenty (120) days from the date of selection
of the arbitrator; provided,  however, that the arbitrator shall be entitled to
extend such one hundred twenty (120)-day period for a total of two one hundred
twenty (120) day periods.  The arbitrator shall immediately deliver a written
award with respect to the dispute to each of the parties, who shall promptly act
in accordance therewith.

(e)        The Company shall pay the fees and expenses of the arbitrator.  Each
party shall pay its own attorney fees and costs including, without limitation,
fees and costs of any experts.  However, attorney fees and costs incurred by the
party that prevails in any such arbitration commenced pursuant to this Section 8
or any judicial action or proceeding seeking to enforce the agreement to
arbitrate disputes as set forth in this Section 8 or seeking to enforce any
order or award of any arbitration commenced pursuant to this Section 8 may be
assessed against the party or parties that do not prevail in such arbitration in
such manner as the arbitrator or the court in such judicial action, as the case
may be, may determine to be



8

--------------------------------------------------------------------------------

 



appropriate under the circumstances.  Any controversy over whether a dispute is
an arbitrable dispute or as to the interpretation or enforceability of this
paragraph with respect to such arbitration shall be determined by the
arbitrator.

(f)        In a contractual claim under this Agreement, the arbitrator shall
have no authority to add, delete or modify any term of this Agreement.

(g)        In the event that more than one dispute is submitted to arbitration
by the Company or Executive pursuant to any agreement between the Company and/or
its Affiliates and Executive, including under this Agreement, and one or more
additional agreements to which the Company and/or its Affiliates and Executive
are parties, all such matters shall be consolidated into a single arbitration
proceeding so as to avoid, to the extent possible, more than one simultaneous
arbitration proceeding between the Company and/or its Affiliates and Executive.

9.         Section 409A Compliance.

(a)        The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A.  The
Company shall undertake to administer, interpret, and construe this Agreement in
a manner that does not result in the imposition on Executive of any additional
tax, penalty, or interest under Section 409A.

(b)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Section 409A payable on account
of a “separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive or (ii) the date of Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Subsection 9(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum without interest,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

(c)        With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A,
all such payments shall be made on or before the last day of calendar year
following the calendar year in which the expense occurred.





9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.

 

 

 

 

 

 

/s/    JAMES L. JANIK

 

Name:

James L. Janik

 

Date:

February 22, 2019

 

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

By:  /s/ SARAH LAUBER

 

By:

Sarah Lauber

 

Its:

Chief Financial Officer and Secretary

 

Date:

February 22, 2019

 

10

--------------------------------------------------------------------------------